Doderidge, J.
The common law gave no fee to sheriffs. Consequently they were tardy and flow in executing writs, on account of the danger. For there was danger in arresting desperate fellows, who often made resistance: and there was also some danger in detaining them, for fear *19of escapes. The sheriffs were backward, demanded great, reward, or refused to act. Parliament thought it proper to stint their fees in the manner expressed in this statute. The question, now before us, is how it shall be expounded, and it seems to me in the manner Whitwick has explained it. For otherwise the sheriff shall have only £. 5 for an execution of £. 200 and £. 5 for one of £. 100, and for an execution of £. 180 he shall have less than for one of £. 100, which would be hard. With regard to the second question, I hold that the proviso extends only to judgments in suits commenced in the corporation, inasmuch as the execution then is easy. But, if a foreign sheriff comes into the corporation to levy an execution, it is not reasonable he should be excluded of his fee, as he has the same pains, labour and trouble, in this, as in other cases.